___________

                                       No. 95-3883
                                       ___________


Carol Colligan,                              *
                                             *
              Appellant,                     *    Appeal from the United States
                                             *    District Court for the
     v.                                      *    Eastern District of Missouri.
                                             *
Trans World Airlines, Inc.,                  *            [UNPUBLISHED]
                                             *
              Appellee.                      *

                                       ___________

                        Submitted:     June 28, 1996

                              Filed:   July 5, 1996
                                       ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     Carol Colligan appeals from the district court's1 dismissal of her
diversity     action    for    negligence,       based   on   Colorado's   statute   of
limitations.    After de novo review of the record and the parties' briefs,
we conclude the district court's dismissal was correct.               Accordingly, we
affirm. See 8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




     1
      The Honorable Stephen N. Limbaugh, United States District
Judge for the Eastern District of Missouri.